TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00460-CR




Cassandra Joyce Williams, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 9794, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING




O R D E R

PER CURIAM

                        Appellant’s brief was originally due October 31, 2005.  The time for filing was
extended three times on counsel’s motion, most recently to January 2, 2006.  To date, the brief has
not been received and no further extension of time for filing has been sought.
                        Appellant’s counsel, Mr. Timothy W. Inman, is ordered to file a brief in appellant’s
behalf no later than February 17, 2006.  No further extension of time for filing this brief will be
granted.
                        It is ordered January 19, 2006.
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish